Hall, Justice.
Lamar appeals from his 1978 conviction and life sentence for the murder of Harry Phillip Glover on December 27, 1977. Appeal No. 34624 was filed by his attorney, and Appeal No. 34623 was filed pro se. In No. 34624 his attorney enumerated as error the alleged insufficiency of the evidence to convict, and the trial *575court’s charge on reasonable doubt.
Submitted March 13, 1979
Decided April 17, 1979
Rehearing denied May 2,1979 in Case No. 34624.
Leon Lamar, pro se (Case No. 34623).
R. Allen Hunt, Billy L. Spruell, Tommy Chason, for appellant (Case No. 34624).
Arthur K. Bolton, Attorney General, Susan V. Boleyn, Assistant Attorney General, Lewis R. Slaton, District Attorney, H. Allen Moye, Assistant District Attorney, for appellee.
*5751. The evidence was ample to support the conviction for murder. This was not a circumstantial evidence case. Mary Adwater was an eyewitness to the killing, and the jury had a clear choice between believing her account of events involving an unprovoked killing or believing Lamar’s testimony in his own behalf.
2. The charge given on reasonable doubt was not erroneous under Georgia law as alleged. Hudson v. State, 153 Ga. 695, 703 (113 SE 519) (1922). See Merritt v. State, 152 Ga. 405 (1) (110 SE 160) (1921); Marshall v. State, 129 Ga. App. 733, 734 (200 SE2d 902) (1973). Compare Chauncey v. State, 129 Ga. App. 207, 208 (199 SE 391) (1973) with Hunsinger v. State, 225 Ga. 426, 429 (169 SE2d 286) (1969).
3. In Appeal No. 34623, Lamar raises in numerous papers the following allegations of error: that the original enumeration of errors was prejudicial; that the district attorney behaved improperly in the course of questioning him about his mail order ordination as a minister in the Mother Earth Church; that the transcript is incomplete and shows deliberate tampering; that he had difficulty reaching the attorney assigned to handle his appeal; that unsworn testimony was allowed; that the prosecution committed perjury; and that he suffered "misrepresentation” of counsel.
We have considered these assertions, Lamar’s briefs, and the transcript, and we find these claims of error to be without merit.

Judgment affirmed.


All the Justices concur, except Hill, J., who concurs in the judgment only.